         Case 2:20-cr-00184-JAD-EJY Document 49 Filed 09/21/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00184-JAD-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
                                                               ECF No. 48
 6
     TIMOTHY ORLAN TREIS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the sentencing hearing currently scheduled for September 27, 2021 at 10:00 a.m., be vacated

12   and continued to November 15, 2021, at 2:00 p.m.

13          DATED this 21st day of September 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
